DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  Claims 1 and 7 recites, “comprising first and second mirrors opposing mirror space apart.” It appears that “space” is a typo of “spaced.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling photo-neutralization for a negative ion source, does not reasonably provide enablement for photo-neutralization for a positive ion source. This is an issue because the claims “ion source” only has two possibilities, namely 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: the breadth of the claims; the nature of the invention; the state of the prior art;  the level of one of ordinary skill; the level of predictability in the art; the amount of direction provided by the inventor; the existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
With respect to the breadth of the claims, the claims at issue simply recite “an ion source.” An ion source may be either a positive ion source or a negative ion source. As such, the claim breadth includes these two modalities. The instant specification describes embodiments of the instant invention including a negative ion source, but none using a positive ion source. Furthermore, the background of the specification explains that photodetachment, i.e., the 
With respect to the nature of the invention and the state of the prior art, the background section of the specification provides an adequate explanation of how the claimed invention functions and how it is currently used. In both cases, it is inapplicable to positive ion sources. This factor weighs against enablement of the full breadth of the claimed invention.
With respect to the level of one of ordinary skill, the art cited in the background section is evidence the ordinary skill in the art is at least a graduate degree in physics. This also informs the determination of the level of predictability in the art, which is relatively low given the experimental nature of the techniques known in the prior art. Neither factor is determinative in the instant scenario.
With respect to the amount of direction provided by the inventor and the existence of working examples, the disclosure has provided adequate instruction for and plentiful examples of photo neutralization of negative ions, but neither for photo neutralization of positive ions. These factors weigh heavily against enablement of the full breadth of the claimed invention.
 Due to the absence of information, either in the disclosure or in the literature, regarding photo-neutralization of positive ions, it is determined that a significant quantity of experimentation would be needed to make or use the invention as claimed. 
In the instant matter, upon consideration of all the evidence related to each of these factors, and based on the evidence as a whole, claims 7-13 are found to lack enablement for the full breadth of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6 and 13 recites the variables Pin and r2. It is not clear what Pin represents. It is also unclear whether r2 indicates reflectance, as is suggested the claim language, or reflectance squared, as is suggested by the mathematical notation. The claims will be examined as best understood in light of the specification.
Claims 3, 8-10, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 10 recite “the mirror surface…” Claim 8 recites, “the first and second mirror surfaces.” Claim 9 recites, “the mirror surfaces.” There is insufficient antecedent basis for these limitations in the claim. The claims will be examined as best understood in light of the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 4,960,990 [Lavan].

Regarding Claim 1:
Lavan teaches a non-resonance photo-neutralizer for neutral beam injectors comprising 

    PNG
    media_image1.png
    266
    568
    media_image1.png
    Greyscale
first and second mirrors opposing mirror space apart and extending in a first direction (see inset annotated Fig. 1), 


    PNG
    media_image2.png
    486
    363
    media_image2.png
    Greyscale
the first mirror being concave along the first direction (see inset annotate Fig. 1) 
with first and second ends of the first mirror being positioned closer to the second mirror than a central portion of the first mirror (see inset annotated Fig. 3), 
wherein the first mirror is concave in a second direction transverse to the first direction (Fig. 3, the second direction extends from the central portion of the first mirror to the central portion of the second mirror). 

Regarding Claim 2:
Lavan teaches the photo-neutralizer of claim 1 wherein a space interposing the first and second mirrors comprises a confinement region adjacent a family of normals common to mirror surfaces of the first and second mirrors (in Figs. 2 and 3 the entire interior is a region of normals common to the mirror surfaces).

Regarding Claim 3:
Lavan teaches the photo-neutralizer of claim 1 wherein the mirror surface of the first mirror is concave (See annotated Fig. 3) and the mirror surface of the second mirror is flat (Figs. 1 and 3-the top section of (20) is considered part of the second mirror, and it is flat.). 

Regarding Claim 4:
Lavan teaches the photo-neutralizer of claim 1 wherein the first mirror comprises a mirror assembly including a central mirror and first and second outer mirrors coupled to the central mirror (as shown in annotated Fig. 3, the three portions are coupled). 
Regarding Claim 7:
Lavan teaches a ion based neutral beam injector comprising 
an ion source (abstract, 1:11-15), and 
a non-resonance photo-neutralizer co-axially positioned with the ion source (Fig. 1), wherein the photo-neutralizer including
first and second mirrors opposing mirror space apart and extending in a first direction (see inset annotated Fig. 1), the first mirror being concave along the first direction (see inset annotate Fig. 1) with first and second ends of the first mirror being positioned closer to the second mirror than a central portion of the first mirror (see inset annotated Fig. 3), 
wherein the first mirror is concave in a second direction transverse to the first direction (Fig. 3, the second direction extends from the central portion of the first mirror to the central portion of the second mirror).


Regarding Claim 8:
Lavan teaches the neutral beam injector of claim 7 wherein a space between the first and second mirrors comprises a confinement region adjacent a family of normals common to the first and second mirror surfaces (in Figs. 2 and 3 the entire interior is a region of normals common to the mirror surfaces). 

Regarding Claim 9:
Lavan teaches the neutral beam injector of claim 7 wherein one or more of the mirror surfaces of the first and second mirrors are concave (see Fig. 3). 

Regarding Claim 10:
Lavan teaches the neutral beam injector of claim 7 wherein the mirror surface of the first mirror is concave (See annotated Fig. 3) and the mirror surface of the second mirror is flat (Figs. 1 and 3-the top section of (20) is considered part of the second mirror, and it is flat.).

Regarding Claim 11:
Lavan teaches the neutral beam injector of claim 7 wherein the first mirror comprises a mirror assembly including a central mirror and first and second outer mirrors coupled to the central mirror (as shown in annotated Fig. 3, the three portions are coupled).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-5 and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 7, 8, 10, 11, 12, 13, 14, respectively,  of U.S. Patent No. 10,849,216 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include all of the instant limitations along with additional limitations.
Claims 1-3, 5, 7-10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 3, 4, 5, 4, 4, ,6 respectively,  of U.S. Patent No. 10,375,814 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include all of the instant limitations along with additional limitations.

Allowable Subject Matter
Claims 6 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881